Case 5:21-mj-00054-HJB Document 3 Filed 01/19/21 Page 1 of 2

  
 
 

UNITED STATES DISTRICT COURT AN 19 2021
WESTERN DISTRICT OF TEXAS Sika
SAN ANTONIO DIVISION WESTERN DISTRICT OR one
BY.

USA § DEPUTY CLERK
Plaintiff §
§

VS. § Case Number: SA:21-M -00054(1)

§
§

(1) Matthew Carl Mazzocco
Defendant

ORDER SETTING IDENTITY/PRELIMINARY HEARING

IT IS HEREBY ORDERED that the above entitled and numbered case is set for
January 26, 2021 at 10: 00 AM, in Courtroom A, on the 4th Floor in the John H. Wood, Jr.
United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX.

IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office. Further, counsel for the defendant shall notify the defendant of this
setting. Ifthe defendant is on bond, he/she shall be present.

IT IS SO ORDERED this January 19, 2021.

peg [} Poo Q_

HBNRY/J. BEMPORAD
UNITED STATES MAGISTRATE JUDGE
 

 

 

Case 5:21-mj-00054-HJB Document 3 Filed 01/19/21 Page 2 of 2

—EEEE[—SS|SSSS

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

 

 

SAN ANTONIO DIVISION
USA § WAIVER OF RULE 5 & 5.1 HEARINGS
§ (Excluding Probation Cases)
vs. §
§ Case Number: SA:21-M -00054(1) HJB
(1) Matthew Carl Mazzocco § .
Defendant § REF: 1:21-mj-00096
L (1) Matthew Carl Mazzocco understand that in the
District of Columbia/Washington charges are pending
alleging violation of 18:1752(a)(1)&(2)
40:5104(e)(2)(D)&(G)

 

and that I have been arrested in this district and taken before a United States Magistrate, who informed
me of the charge and of my right to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel: (2) an identity
hearing to determine whether | am the person named in the charge(s); (3) a preliminary hearing (unless
an indictment has been returned or an information filed) to determine whether there is probable cause to
believe an offense has been committed by me, the hearing to be held in this district or the district of
prosecution; (4) request transfer of the proceedings to this district under Federal Rule of Criminal
Procedure 20, in order to plead guilty.

I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):

( ) Identity Hearing.

( ) Preliminary Hearing.

( ) Identity Hearing and I have been informed I have no right to a preliminary examination.
) Identity Hearing but request a preliminary hearing be held in the prosecuting district

and therefore, consent to the issuance of an order requiring my appearance in the prosecuting district
where the charge is pending against me.

 

(1) Matthew Carl Mazzocco, Defendant

 

 

Date Robbie L. Ward
Counsel for Defendant
